IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: APPOINTMENT OF            :              No. 334 Common Pleas Judicial
ADMINISTRATIVE JUDGE OF THE      :              Classification Docket
TRIAL DIVISION OF THE FIRST      :
JUDICIAL DISTRICT OF PENNSYLVANIA:
                                 :


                                       ORDER

PER CURIAM:



      AND NOW, this 27th day of January, 2016, in accordance with the general

supervisory powers vested in this Court by Article V, Section 10 of the Pennsylvania

Constitution, the Honorable Jacqueline F. Allen is hereby appointed as Administrative

Judge of the Trial Division of the First Judicial District of Pennsylvania for a period of

three years or at the pleasure of the Court.

      This ORDER shall be effective January 29, 2016.



      Mr. Justice Eakin did not participate in the decision of this matter.